Citation Nr: 0840496	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board remanded this claim for 
further development in July 2006.  

In a February 2008 statement, the veteran appears to have 
applied for entitlement to service connection for 
hypertension, arthritis, and ulcers.  The Board refers those 
matters to the RO for appropriate action.     

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes obtaining 
relevant records from a Federal department or agency, if 
available.  38 C.F.R. § 3.159(c)(2) (2008).

In July 2006, the Board remanded the claim for service 
connection for an acquired psychiatric disorder to obtain the 
veteran's treatment records from the Alabama Department of 
Corrections, the Fountain Correctional Center, and VA medical 
centers in Mobile, Alabama and Biloxi, Mississippi.  A review 
of the claims file indicates that there have not been any 
attempts to obtain the veteran's treatment records from the 
Alabama Department of Corrections as requested in the 
previous Board remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Because these records may be useful in deciding the 
veteran's claim, the Board finds that an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary 
authorization, obtain the veteran's 
treatment records from the Alabama 
Department of Corrections, Office of 
Health Services, Associate Commissioner 
of Health Services, Montgomery, 
Alabama.    
 
2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

